Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claims 1 recites “determining a sound channel produced by an audio device, wherein the sound channel is associated with the virtual distance and the virtual”. The underlined portion should be changed to determining a sound channel produced by an audio device, wherein the sound channel is associated with the virtual distance and the virtual direction;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2009/0023498) in view of Eronen et al. (US 2012/0163606).
Regarding claim 1, Nakayama discloses a system for modifying a volume of audio provided to a user gazing at a display (Nakayama, [0040], “provide a sound output device and sound output method suitable for defining the difference between sounds from two sound producing units to enhance a feeling of reality”. FIG. 4 An explanatory diagram illustrating the positional relationship between a gazing point and two sound producing units arranged in a virtual space), the system comprising: 
determining a gaze point of a user on a display (Nakayama, [0103], “As shown in the figure, in a virtual space 401, the position vector of a gazing point 405 is established as s(t)”); 
a processor (Nakayama, Fig. 1) configured for at least:
determining audio content associated with a virtual sound source in a virtual environment (Nakayama, [0103], “the position vector of a sound producing unit 411 associated with the volume coefficient p1 is established as r1(t)”), wherein the audio content has a first volume and includes one or more virtual sounds in the virtual environment (Nakayama, [0103], “the position vector of a sound producing unit 411 associated with the volume coefficient p1 is established as r1(t)”);
determining a virtual distance and a virtual direction from the virtual sound source to the gaze point of the user on the display (Nakayama, [0103], “the position vector of a sound producing unit 411 associated with the volume coefficient p1 is established as r1(t)… the squared distance and the Euclidean distance between the gazing point 405 and the sound producing unit 411 can be respectively expressed as follows”);
determining a sound channel produced by an audio device, wherein the sound channel is associated with the virtual distance and the virtual (Nakayama, [0124], “a case where the direction in which the sound of a sound producing unit is produced is indicated by stereo sound output or 5.1 channel sound output”. The sound channel produced by the sound producing unit is associated with the virtual distance and the virtual direction);

determining a change in the gaze point of the user (Nakayama, [0013], “The volume of the sound produced by a sound producing unit becomes softer as the distance from the gazing point becomes longer”. The distance from the gazing point becomes longer is considered a change in the gaze point of the user);
determining, based on the changed gaze point, a modified virtual distance and a modified virtual direction from the virtual sound source to the changed gaze point (Nakayama, [0013], “The volume of the sound produced by a sound producing unit becomes softer as the distance from the gazing point becomes longer”. Fig. 4 illustrates a virtual distance and a virtual direction from the virtual sound source to the gaze point); and
causing a change in the first volume of the audio content, wherein the change is based at least in part on the modified virtual distance and the modified virtual direction (Nakayama, [0015], “Since the volume of the sound heard decreases as the distance between the sound producing unit and the gazing point at which the sound produced by thereby is heard increases, the change rate calculating unit finds the change rate that indicates the degree to which the volume decreases”).
While Nakayama teaches determine the gaze point of the user; Nakayama does not expressly disclose “an eye tracking device”;
Eronen) discloses an eye tracking device (Eronen, [0085], “a gaze direction detecting device 700 may be arranged to detect whether the eye E1 is looking at the location of the sound source A1, A2, or A3”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eronen’s gaze direction detecting device in the sound output device, as taught by Nakayama. The motivation for doing so would have been providing efficient and flexible coding of spatial audio content concentrated towards the direction of interest in a surrounding audio scene.
Regarding claim 2, Nakayama as modified by Eronen with the same motivation from claim 1 discloses a wearable device (Eronen, [0090], “For example a person may wear goggles 900”), wherein the wearable device is configured to be worn by the user and comprises:
the eye tracking device (Eronen, [0090], “a gaze direction detecting device 700”); and
the display (Eronen, [0090], “a virtual display 800”).
Regarding claim 3, Nakayama discloses the audio device for producing audio to the user (Nakayama, [0080], “The sound processor 110 converts sound data read from the DVD-ROM to an analog sound signal, and outputs the sound signal from a speaker”).
Regarding claim 4, Nakayama as modified by Eronen with the same motivation from claim 1 discloses the audio device (Eronen, [0090], “transducers SPK1, SPK2”).
Regarding claim 5, Nakayama as modified by Eronen with the same motivation from claim 1 discloses a number of sound channels produced by the audio device (Eronen, [0116], “The downmixed 
 Regarding claim 6, Nakayama discloses real sound channels or simulated sound channels (Nakayama, [0124], “a case where the direction in which the sound of a sound producing unit is produced is indicated by stereo sound output or 5.1 channel sound output”).
Regarding claim 9, Nakayama discloses a method for providing audio to a user gazing at a display (Nakayama, [0040], “provide a sound output device and sound output method suitable for defining the difference between sounds from two sound producing units to enhance a feeling of reality”. FIG. 4 An explanatory diagram illustrating the positional relationship between a gazing point and two sound producing units arranged in a virtual space).
The steps recite in claim 9 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 10, claim 10 recites method step that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.
Regarding claims 11-12, claims 11-12 recite method steps that are similar in scope to the functions recited in claims 5-6 and therefore are rejected under the same rationale.
Regarding claim 15, Nakayama discloses a non-transitory machine readable medium having instructions stored thereon for providing audio to a user gazing at a display (Nakayama, [0143], “a computer readable information recording medium for storing a program for realizing these on a computer”. In addition, in paragraph [0040], “provide a sound output device and sound output method suitable for defining the difference between sounds from two sound producing units to enhance a feeling of reality”. FIG. 4 An explanatory diagram illustrating the positional relationship between a gazing point and two sound producing units arranged in a virtual space).
The steps recite in claim 15 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 16, claim 16 recites instruction stored on a non-transitory machine readable medium that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.
Regarding claims 17-18, claims 17-18 recite instructions stored on a non-transitory machine readable medium that are similar in scope to the functions recited in claims 5-6 and therefore are rejected under the same rationale.


Claims 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2009/0023498) in view of Eronen et al. (US 2012/0163606), as applied to claims 1, 9 and 15, in further view of Heinemann et al. (US 2014/0328505).
Regarding claim 7, Nakayama as modified by Eronen does not expressly disclose “a head-tracking device for at least determining head information of the user”;
Heinemann et al. (hereinafter Heinemann) discloses a head-tracking device for at least determining head information of the user (Heinemann, [0029], “The user tracking system may determine a location or direction of the user's gaze or focus, e.g., based on a head orientation of the user, a body posture of the user, eye-tracking data, or any other suitable data obtained via sensor system 108”).
Heinemann discloses determining a head position of the user, based on the determined head information (Heinemann, [0017], “Examples of positional information of a user which may be tracked include location of a user or a portion of a user, e.g., a user's head, orientation of a user or a portion of a user”).
Heinemann discloses position of the user's head, tilt of the user's head, and orientation of the user's head, and orientation of user’s head (Heinemann, [0017], “Examples of positional information of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Heinemann’s head tracking function in the sound output device, as taught by Nakayama as modified by Eronen. The motivation for doing so would have been providing ability to modify the one or more audio signals output to the one or more speakers based on the change in the user’s position.
Regarding claim 8, Nakayama as modified by Eronen, and Heinemann with the same motivation from claim 7 discloses determining a position and/or orientation of the user's eyes (Heinemann, [0029], “determine a location or direction of the user's gaze or focus, e.g., based on a head orientation of the user, a body posture of the user, eye-tracking data, or any other suitable data obtained via sensor system 108”. Eye-tracking data including a position and/or orientation of the user's eyes), or a change in the position and/or orientation of the user's eyes.
Regarding claims 13-14, claims 13-14 recite method steps that are similar in scope to the functions recited in claims 7-8 and therefore are rejected under the same rationale.
Regarding claims 19-20, claims 19-20 recite instructions stored on a non-transitory machine readable medium that are similar in scope to the functions recited in claims 7-8 and therefore are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612